Citation Nr: 1026396	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for cervical strain with radiculopathy, also claimed as a neck 
injury (cervical spine disability); and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for lumbar disc derangement with disc bulging at L4-L and L5-S1 
with radiculopathy, also claimed as a back injury (low back 
disability); and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder, to include depression and 
posttraumatic stress disorder (PTSD); and if so, whether service 
connection is warranted.




REPRESENTATION

Appellant represented by:	David A. Hook, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May to December 1988, and 
from February to May 1991.  The Veteran also served on active 
duty for training (ACDUTRA) from July 11, 1992 to July 25, 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida.  In an October 
1999 decision, the RO denied the Veteran's application to reopen 
previously denied claims of entitlement to service connection for 
bipolar disorder, manic, mild, versus schizoaffective disorder, 
bipolar type, and lumbar disc derangement with disc bulging at 
L4-L and L5-S1 with radiculopathy.  The Veteran filed statements 
in February and May 2000 indicating that he would like to reopen 
claims for his psychiatric disorder and his back injuries.  The 
Board accepts these statements as Notices of Disagreement (NODs) 
with the October 1999 RO decision.  In May 2007, the RO denied, 
in pertinent part, the Veteran's application to reopen a 
previously denied claim of entitlement to service connection for 
cervical strain with radiculopathy.  The Veteran filed a NOD in 
August 2007.

In February 2008, the RO issued a Statement of the Case (SOC) 
with respect to all three of the issues on appeal.  The Veteran 
filed a timely substantive appeal in April 2008.  

In his substantive appeal dated in April 2008, the Veteran 
requested the opportunity to testify at a hearing before the 
Board at the local regional office.  The Veteran withdrew this 
request in a statement dated in September 2008.  Since that time, 
the Veteran has not requested to testify at another hearing 
before the Board.  38 C.F.R. § 20.704.

To establish jurisdiction over these issues, the Board must first 
consider whether new and material evidence has been submitted to 
reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2009).  The Board must proceed in this fashion regardless 
of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  The issues have therefore been 
styled as set forth above.

In addition, the Board notes that the Veteran has been diagnosed 
with bipolar disorder, schizoaffective disorder, and depression.  
Several treatment notes also indicated a possible diagnosis of 
PTSD.  With respect to the Veteran's psychiatric claim, the Board 
notes that when determining the scope of a claim, the Board must 
consider the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although VA does not 
maintain strict pleading requirements and allows for a 
sympathetic reading of claims, the sympathetic reading 
requirement does not obligate the Board to conduct an exercise in 
prognostication, but only requires that it consider all claims 
reasonably raised by the evidence.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-357 (1995).

In this case, the Board notes that the Veteran's current claim 
for a psychiatric disorder is based upon the same factual basis 
and symptoms as his original claim, which was denied, initially, 
in a November 1994 RO decision, and subsequently, in an April 
1996 RO decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously denied 
claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).


FINDINGS OF FACT

1.  In a November 1994 decision, the RO denied the Veteran's 
claims of entitlement to service connection for a neck injury, a 
back injury, and for a mental disorder to include post-traumatic 
stress disorder (PTSD).  The Veteran did not file a notice of 
disagreement and the decision became final.

2.  In an April 1996 decision, the RO again denied the Veteran's 
claims of entitlement to service connection for a neck injury, a 
back injury, and for a mental disorder to include PTSD.  The 
Veteran did not file a notice of disagreement and the decision 
became final.

3.  In an April 2001 decision, the RO, in pertinent part, denied 
the Veteran's application to reopen the previously denied claim 
of entitlement to service connection for cervical strain with 
radiculopathy.  The Veteran did not file a notice of disagreement 
and the decision became final.

4.  The evidence received since the April 1996 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a low 
back disability or an acquired psychiatric disorder.

5.  The evidence received since the April 2001 RO decision, by 
itself or in connection with previously considered evidence, does 
not relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a cervical spine 
disability.


CONCLUSIONS OF LAW

1.  A November 1994 decision, denying the Veteran's claims of 
entitlement to service connection for a neck injury, a back 
injury, and for a mental disorder to include PTSD, is a final 
decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).
2.  An April 1996 decision, denying the Veteran's claims of 
entitlement to service connection for a neck injury, a back 
injury, and for a mental disorder to, is a final decision.  38 
U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995).

3.  An April 2001 decision, denying in pertinent part, the 
Veteran's application to reopen the previously denied claim of 
entitlement to service connection for cervical strain with 
radiculopathy, is a final decision.  38 U.S.C.A. §§ 7105 (c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

4.  The evidence received subsequent to the April 1996 RO 
decision is new but not material, and the request to reopen the 
Veteran's claims of entitlement to service connection for a low 
back disability and an acquired psychiatric disorder is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2009).

5.  The evidence received subsequent to the April 2001 RO 
decision is new but not material, and the request to reopen the 
Veteran's claim of entitlement to service connection for a 
cervical spine disability is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's request to reopen previously denied 
claims of entitlement to service connection for a cervical spine 
disability, a low back disability, and an acquired psychiatric 
disorder, the Board finds that VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the Board finds that 
letters dated in January 2007 and August 2008 satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These letters notified the Veteran of the evidence and 
information necessary to substantiate his claims and informed him 
of his and VA's respective responsibilities in obtaining such 
evidence. 
The Board observes that the January 2007 and August 2008 letters 
specifically notified the Veteran that his claims of entitlement 
to service connection for neck, back, and mental conditions had 
previously been denied on the basis that the conditions were not 
incurred in or aggravated by military service, there was 
insufficient evidence to grant service connection or the 
condition was not shown of record.  As such, the letters stated 
that the Veteran needed to submit new and material evidence in 
support of his claims that related to these facts.  The RO 
explained that new evidence was evidence submitted to the RO for 
the first time; and material evidence was existing evidence that 
pertained to the Veteran's previous denials of service 
connection.  

The RO also informed the Veteran that new and material evidence 
must raise a reasonable possibility of substantiating the claims.  
Kent v. Nicholson, 20 Vet App. 1 (2006).  The January 2007 letter 
was sent prior to the initial adjudication of the Veteran's 
cervical spine claim, but not prior to the October 1999 
adjudication of the Veteran's psychiatric and low back claims.  
But even if sent after the initial adjudication, the Board finds 
that a belated notice was not be prejudicial to him since the 
Veteran was provided adequate notice, his claim was 
readjudicated, and the Veteran was provided a Supplemental 
Statement of the Case explaining the readjudication of his claim.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, Social 
Security Administration disability records, and private medical 
records have been obtained, to the extent possible. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  In this 
regard, the Board acknowledges that the Veteran has not been 
afforded a VA examination in connection with his request to 
reopen his claims.  However, unless new and material evidence is 
submitted, the duty to assist an appellant does not include a VA 
examination. 38 C.F.R. § 3.159(c)(4)(iii).  


The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In the present case, the Veteran contends that he is entitled to 
reopen his previously denied claims of entitlement to service 
connection for cervical strain with radiculopathy, lumbar disc 
derangement with disc bulging at L4-L and L5-S1 with 
radiculopathy, and an acquired psychiatric disorder, to include 
depression.  The Board disagrees.

Procedural History

In a November 1994 decision, the RO denied the Veteran's claims 
of entitlement to service connection for a neck injury, a back 
injury, and for a mental disorder to include post-traumatic 
stress disorder (PTSD).  The Veteran did not file a notice of 
disagreement and the decision became final.

In an April 1996 decision, the RO again denied the Veteran's 
claims of entitlement to service connection for a neck injury, a 
back injury, and for a mental disorder to include PTSD.  The 
Veteran did not file a notice of disagreement and the decision 
became final.

In an October 1999 decision, the RO denied the Veteran's 
application to reopen previously denied claims of entitlement to 
service connection for bipolar disorder, manic, mild, versus 
schizoaffective disorder, bipolar type, and lumbar disc 
derangement with disc bulging at L4-L and L5-S1 with 
radiculopathy.  The Veteran filed statements in February and May 
2000 indicating that he would like to reopen claims for his 
psychiatric disorder and his back injuries.  The Board accepts 
these statements as notices of disagreement with the October 1999 
RO decision.  

In an April 2001 decision, the RO denied the Veteran's 
application to reopen the previously denied claim of entitlement 
to service connection for cervical strain with radiculopathy.  
The RO also again denied the Veteran's application to reopen a 
claim for a lower back disability with disc bulging at L4-L5 and 
L5-S1 with radiculopathy.  The Veteran did not file a notice of 
disagreement and the decision became final.

Finally, in May 2007, the RO denied the Veteran's application to 
reopen a previously denied claims of entitlement to service 
connection for cervical strain with radiculopathy and lumbar disc 
derangement with disc bulging at L4-L and L5-S1 with 
radiculopathy.  And in June 2007, the RO denied the Veteran's 
application to reopen the claim of entitlement to service 
connection for depression, claimed as mental disorder.  The 
Veteran filed a NOD in August 2007, and the RO issued a SOC with 
respect to all three of the Veteran's claims in February 2008.  
The Veteran filed a substantive appeal in April 2008.

A.  Low Back Disability & Acquired Psychiatric Disorder

First, the Board notes that the Veteran's low back and acquired 
psychiatric claims were adjudicated by the RO in October 1999 as 
well as in April 2001 (back) and June 2007 (depression).  
However, because, the Veteran filed statements in February and 
May 2000 that could be construed as notices of disagreement with 
the October 1999 rating decision, as well as new claims, the 
Board finds that the October 1999 decision is the originating 
decision with respect to the low back and psychiatric claims on 
appeal.  

Here, the Board notes that the VCAA was effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), that was effective August 29, 2001.  See 
66 Fed. Reg. 45,620, 45,629 (now codified at 
38 C.F.R. § 3.156(a)).  The new regulation is not liberalizing 
and applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Id.; see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003).  It does not apply to the Veteran's 
claim to reopen his low back and psychiatric claims because he 
filed them at the RO prior to August 2001.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by 
the regulation in effect when the Veteran filed his application 
to reopen the claims, new and material evidence meant evidence 
not previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled was so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  
There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all the 
evidence, both new and old, created a reasonable possibility that 
the outcome of the case on the merits would be changed.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the 
standard for determining whether new and material evidence had 
been submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at the 
time the regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a previous 
decision.  Id. at 1363.

In April 1996, the RO denied the Veteran's application to reopen 
previously denied claims of service connection for a back injury 
and a mental disorder, to include PTSD.  The RO noted that 
evidence previously available showed low back complaints on 
ACDUTRA, but that the original back injury occurred on May 26, 
1998 in a motor vehicle accident when the Veteran was not on 
active duty.  The medical records indicated that the Veteran had 
complaints of low back pain secondary to motor vehicle accident 
and that he was found to have a 2 mm bulging disc at L4-5 and L5-
S1.  The RO noted that a February 1996 VA examination found that 
the Veteran had low back strain with left sciatica and bulging 
disc.  The RO also found that there was no recent evidence that 
demonstrated in-service onset or aggravation of a back condition.  
With respect to a mental disorder, the RO noted that Veteran was 
seen at the VA facility in Tampa for intensive inpatient 
rehabilitation with a past history of alcohol and prescription 
drug abuse.  A VA psychiatric examination noted that the Veteran 
had been activated to go to Desert Storm in 1991, but never 
actually went.  The examiner found no PTSD, but did state that 
there may be a finding of schizoaffective disorder versus major 
depression with psychotic features.  The RO also found that there 
was no indication of in-service or presumptive onset of a 
psychiatric condition. There was no evidence available that 
demonstrated in service onset or aggravation of any psychiatric 
condition.

The evidence submitted after the April 1996 RO decision consists 
of private and VA medical treatment records, Social Security 
Administration disability records, and lay statements of the 
Veteran's family, friends, and fellow servicemen.  The medical 
records note that the Veteran has been diagnosed with chronic low 
back pain, degenerative lumbar intervertebral disc disease, 
lumbar disc derangement with disc bulging at L4-L and L5-S1 with 
radiculopathy, and chronic lumbar back strain.  Many of these 
records are duplicative of records already in the Veteran's 
claims file at the time of the Veteran's previous denials of 
service connection.  These records indicate ongoing treatment and 
note that the original back injury occurred in the May 1989 motor 
vehicle accident.  These records, however, do not indicate that 
the Veteran's low back disability had its onset in service in 
1991 or on ACDUTRA in July 1992.  Here, the Board notes that the 
Veteran again submitted treatment records from July 1992 
indicating that he fell in the shower during ACDUTRA and injured 
his back.  These records, however, were already of record and 
considered by the RO in previous denials of the Veteran's claim.

With respect to the Veteran's psychiatric claim, the Board notes 
that the Veteran's records submitted since April 1996, indicate 
diagnoses of bipolar disorder, schizophrenia, schizoaffective 
disorder, substance and alcohol abuse, depression, cluster 
personality disorder, and on occasion, PTSD.  He is also noted to 
have ongoing treatment for his psychiatric conditions.  As is the 
case with the Veteran's back disability, many of the submitted 
records are duplicative of records in the file as of April 1996.  
The records that are new, however, do not indicate that any of 
the Veteran's diagnosed psychiatric conditions had their onset in 
service, were aggravated by service, or were noted within one 
year of service.  38 C.F.R. § 3.303, 3.307, 3.309.  

In this case, the Board finds that the evidence added to the 
record after the April 1996 is insufficient to reopen the claims.  
As noted above, ongoing treatment records are generally 
insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993) (medical evidence which merely documents 
continued diagnosis and treatment of disease, without addressing 
other crucial matters, such as medical nexus, does not constitute 
new and material evidence).  In this case, the medical evidence 
does not support the Veteran's contention that he has a low back 
or psychiatric disorder that is related to his service.

In addition, the Board notes that the Veteran's contentions, 
including in his treatment notes, as well as the lay statements 
submitted by the Veteran in connection with his claims, are also 
insufficient to reopen the claims.  As a layperson, the Veteran's 
assertions of medical causation are insufficient to reopen his 
claim.  See Washington, supra; see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  The Veteran can report his observations, 
but statements as to cause, onset or claimed aggravation must be 
supported by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  This is also true with 
respect to the lay statements of the Veteran's family and 
friends.  Here, the Board notes that these statements note 
symptoms or changes in behavior on the part of the Veteran.  And 
while there is no indication that such observations are 
inaccurate, they are not sufficient to establish a diagnosis or 
nexus to service. 

In view of the foregoing, the Board finds that the evidence 
received subsequent to the April 1996 RO decision that denied the 
Veteran's request to reopen his claims for a back injury and a 
mental disorder is not new and material for the purpose of 
reopening the Veteran's claim.  38 U.S.C.A. §§ 5108, 7105.  There 
has been no additional evidence added to the record that bears on 
the question of service connection that can be said to bear 
directly and substantially upon the specific matter under 
consideration, e.g., the Veteran's specific case, be considered 
to be neither cumulative nor redundant, or by itself or in 
connection with the evidence previously assembled be considered 
so significant that it must be considered in order to fairly 
decide the merits of the Veteran's claims.  

Because the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

B.  Cervical Spine Disability

In this case, the Veteran's claim was previously denied in 
November 1994, April 1996, and April 2001 RO decisions.  At that 
time of the most recent decision, the RO found that the Veteran 
was in a motor vehicle accident in 1989, prior to entering active 
service.  He was indicated to have sustained injuries to his 
neck.  The RO noted that service connection for a cervical 
condition was denied as there was no medical evidence of record 
that indicated the pre-existing neck condition was aggravated 
during subsequent service or ACDUTRA.  

Evidence submitted after April 2001, consists of private and VA 
medical treatment records, Social Security Administration 
disability records, and lay statements of the Veteran's family 
and friends.  The medical records, however, do not indicate 
ongoing treatment for a cervical spine disability and also do not 
contain evidence indicating that a cervical spine disability had 
its onset in service or was aggravated by the Veteran's active 
military service.  


As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
Board observes that a regulatory change with respect to new and 
material evidence claims has been made which applies 
prospectively to all claims submitted on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the Veteran filed his claim to 
reopen after this date, the new version of the law is applicable 
in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

As previously noted, when determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus, supra.  In order for the evidence to be 
sufficient to reopen a previously denied claim, the evidence must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must be 
reopened.  The Board may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file 
since the April 2001 RO decision consists of Social Security 
Administration disability records, VA and private treatment 
records, and lay statements submitted by the Veteran in 
connection with the claim.  Much of this evidence is new 
evidence, in that it was not previously physically of record at 
the time of the April 2001 decision.  However, the evidence is 
not "material evidence" since it basically reiterates the 
Veteran's prior contentions already of record.  In addition, the 
evidence does not reflect that the Veteran has ongoing treatment 
related to a cervical spine disability and also does not link 
this disability or any aggravation thereof to the Veteran's 
active military service.  The evidence therefore does not relate 
to an unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also 
Cornele, supra.

In addition, the Board notes that the Veteran's contentions, 
including in his treatment notes, as well as the lay statements 
submitted by the Veteran in connection with his claim, are also 
insufficient to reopen the claim.  As a layperson, the Veteran's 
assertions of medical causation are insufficient to reopen his 
claim.  See Washington, supra; see also Moray, supra.  The 
Veteran can report his observations, but statements as to cause, 
onset or claimed aggravation must be supported by competent 
medical evidence.  See Espiritu, supra.  This is also true with 
respect to the lay statements of the Veteran's family and 
friends.  Here, the Board notes that these statements note 
symptoms or changes in behavior on the part of the Veteran.  And 
while there is no indication that such observations are 
inaccurate, they are not sufficient to establish a diagnosis or 
nexus to service. 

Therefore, the Board finds that the evidence added to the record 
since April 2001 is cumulative of the evidence previously 
considered by the RO at that time and does not relate to an 
unestablished fact necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is 
not material to the Veteran's claim of entitlement to service 
connection for a cervical spine disability.  As such, the 
Veteran's claim is not reopened; and the appeal is denied.







ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for cervical strain with 
radiculopathy has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for lumbar disability 
derangement with disc bulging at L4-L and L5-S1 with 
radiculopathy has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include depression, has not been received, and the 
appeal is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


